Name: 2002/767/EC: Commission Decision of 25 September 2002 on financial aid from the Community towards the eradication of classical swine fever in Spain in 2001 (notified under document number C(2002) 3539)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  economic policy;  agricultural activity;  food technology;  cooperation policy;  health
 Date Published: 2002-09-27

 Avis juridique important|32002D07672002/767/EC: Commission Decision of 25 September 2002 on financial aid from the Community towards the eradication of classical swine fever in Spain in 2001 (notified under document number C(2002) 3539) Official Journal L 259 , 27/09/2002 P. 0063 - 0066Commission Decisionof 25 September 2002on financial aid from the Community towards the eradication of classical swine fever in Spain in 2001(notified under document number C(2002) 3539)(Only the Spanish text is authentic)(2002/767/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 3(3) thereof,Whereas:(1) Outbreaks of classical swine fever occurred in Spain in 2001. The emergence of this disease poses a serious threat to Community livestock.(2) In order to help eradicate the disease as rapidly as possible, the Community may contribute to the eligible expenditure incurred by the Member State, as provided for in Decision 90/424/EEC.(3) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999(3), veterinary and plant health measures taken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. The auditing of these measures comes under Articles 8 and 9 of the said Regulation.(4) The payment of the financial contribution from the Community must be subject to the condition that the actions planned have been efficiently carried out and that the authorities supply all the necessary information within the time limits laid down.(5) On 12 April 2002, Spain submitted an official application for reimbursement of all expenditure incurred within the country up to the end of September 2001.(6) Pending checks by the Commission, it is necessary to arrange an advance on the Community financial aid. This advance has been calculated at 50 % of the Community contribution based on the costs submitted for compensation for animal prices and temporarily limiting the "other costs" to 10 % of the amount of this compensation.(7) It is necessary to clarify the concepts of "swift and adequate compensation of the livestock farmers" and "destruction, cleaning, disinfection and disinsectisation costs" used in Article 3 of Decision 90/424/EEC.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Spain may receive Community financial assistance for the swift and adequate compensation of owners for the compulsory slaughter of their animals under eradication measures related to outbreaks of classical swine fever which occurred in 2001, in accordance with the provisions of Article 3(2) of Decision 90/424/EEC.Article 2For the purposes of this Decision the following definitions shall apply:(a) "swift and adequate compensation" means payment, without prejudice to the provisions of Article 4(2) of Commission Regulation (EC) No 296/96(4), within 90 days of the slaughtering of the animals, of compensation corresponding to the value of the animals immediately before they became infected or were slaughtered;(b) "destruction, cleaning, disinfection and disinsectisation costs" means the costs, excluding VAT, of purchasing products to clean, disinfect and disinsectise affected holdings, as well as the costs of services required to destroy carcasses.Article 31. Under the Community financial assistance referred to in Article 1, an advance of EUR 4000000 shall be paid on the basis of supporting documents submitted by Spain concerning the swift and adequate compensation of owners for compulsory slaughter, the destruction of animals and, where appropriate, for the products used to clean, disinfect and disinsectise holdings and equipment, as well as for the destruction of contaminated feedingstuffs and equipment, and subject to the results of the checks referred to in Article 4.2. The supporting documents referred to in paragraph 1 shall include an epidemiological report covering each holding on which animals have been slaughtered and destroyed, and a financial report.The financial report shall take account of the categories of the animals destroyed, or slaughtered and destroyed, on each holding on account of classical swine fever. This information shall be provided in electronic form in accordance with the model in the Annex.3. The supporting documents referred to in paragraph 1 shall be forwarded no later than 60 days after the date on which Spain is notified of this Decision.Article 4The Commission may make on-the-spot checks, with the cooperation of the competent national authorities, on the application of the measures referred to in Article 1 and the related expenditure. The Member States will be informed of the results of these checks.Article 5This Decision is addressed to the Kingdom of Spain.Done at Brussels, 25 September 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 160, 26.6.1999, p. 103.(4) OJ L 39, 17.2.1996, p. 5.ANNEX I>PIC FILE= "L_2002259EN.006502.TIF">ANNEX II>PIC FILE= "L_2002259EN.006602.TIF">